DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response filed 25 February 2022 has been considered and entered. Accordingly, claims 1-20 are pending in this application. Claims 1, 3, 4, 6-8, 11, 13, 14, and 16-18 are currently amended; claims 2, 9, 10, 12, 15, 19, and 20 are as previously presented; claim 5 is original.

In view of Applicant’s amendments and telephonic authorization to further amend the claims via an Examiner’s amendment, all objections and rejections have been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Abu Reaz (Reg. No. 74,202) on 03 March 2022.

The application has been amended as follows: 
In the claims:
14. (Currently amended) The non-transitory computer-readable storage medium of claim 11, wherein the method further comprises:
determining a piece of structured data and an unstructured text phrase from the query;
performing word segmentation on the unstructured text phrase to generate a second set of semantically meaningful word segments;
determining query keys for the query by querying the index table based on a combination of the piece of structured data and a respective word segment of the second set of semantically meaningful word segments; and
obtaining a query response from the database by locating one or more rows corresponding to [[up]] the query keys in the data table.


Allowable Subject Matter
Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James E Richardson/Primary Examiner, Art Unit 2167